Citation Nr: 1423119	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

In January 2011, the Board remanded the claim for further development.  

In a decision in May 2012, the Board denied service connection for posttraumatic stress disorder and service connection for a psychiatric disorder other than posttraumatic stress disorder.

In April 2013, the United States Court of Appeals for Veterans Claim (Court) granted a Joint Motion for Partial Remand filed by the parties, the Veteran and the Secretary of Veterans Affairs, to vacate the portion of the Board's decision that denied service connection for a psychiatric disorder other than posttraumatic stress disorder.  The Veteran did not appeal to the Court the denial of the claim of service connection for posttraumatic stress.

To ensure compliance with the mandate of the Court, the appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 







REMAND

As agreed by the parties to the Joint Motion, the VA medical opinion in February 2011, relied on by the Board, was inadequate on the question of whether a psychiatric disorder other than posttraumatic stress disorder was related to service, because the opinion was not supported by a rationale.  

Accordingly, a new VA medical opinion must be obtained and claim is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not (probability of 50 percent) that any currently diagnosed psychiatric disorders other than posttraumatic stress disorder had onset in service or is related to an event or events in service.

The VA examiner is asked to consider the significant facts of the case to include the following:

During service, the Veteran's duty stations were in the United States and he was trained as a medical corpsman.

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder.  




On separation from service, the psychiatric evaluation was normal, and a psychiatric disorder was not listed in the summary of diagnoses.  The examiner did comment that the Veteran used to worry a lot.  

After service, in January 2000, depression was documented.  In July 2002, there was a long history of depression, possibly since childhood with severe episodes, the worse in February 2002 surrounding a divorce and loss of employment.  For military history, it was noted that the Veteran served as a medic and that he had no problems or difficulties in service.  In March 2003, the Veteran complained of a life-long history of depression and that he had taken antidepressant medication for about 15 years.  In May 2003, the diagnosis by a VA psychiatrist was major depression. 

In January 2004, on a psychological evaluation for the Social Security Administration, the diagnoses included bipolar disorder.

In a statement in May 2008, the Veteran related specific experiences in service that contributed to his mental health problems.  

In December 2010, the Veteran testified that he his military service had aggravated the effect of his traumatic experiences, growing up in Guatemala.  


On VA examination in February 2011, the diagnosis was cyclothymic disorder. 

In formulating an opinion, the VA examiner is asked to provide a rationale that incorporates medical analysis to the significant facts of the case, including the Veteran's statements, to reach the conclusion submitted in the opinion. 

The Veteran's file must be provided to the VA examiner for review.

2.  On completion of the development, adjudicate the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder.  If the benefit sought is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



